Citation Nr: 1102867	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-36 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 
1975 to June 1977.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a January 2009 rating decision of 
the Chicago, Illinois Department of Veterans Affairs (VA) 
Regional Office (RO).  In September 2010, a Travel Board hearing 
was held before the undersigned.  A transcript of the hearing is 
associated with the Veteran's claims file.  Additional evidence 
was submitted with a waiver of initial Agency of Jurisdiction 
(AOJ) consideration, both at the Travel Board hearing and soon 
thereafter, in October 2010.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any action on his part is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the 
regulations implementing it apply in the instant case.  While the 
notice provisions of the VCAA appear to be satisfied, the Board 
is of the opinion that further development of the record is 
required to comply with VA's duty to assist the Veteran in the 
development of the facts pertinent to his claim.  See 38 C.F.R. 
§ 3.159 (2010).

The Veteran seeks service connection for multiple sclerosis.  
Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

For certain chronic diseases (including multiple sclerosis), 
service connection may be established on a presumptive basis if 
they are manifested to a compensable degree in a specified period 
of time postservice (seven years for multiple sclerosis).  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran alleges that he began exhibiting symptoms of multiple 
sclerosis in service, and that after service he was continuously 
treated for such symptoms until the disability was diagnosed.  In 
particular, he notes that he fractured his right ankle while 
serving in Germany, initially believing it to have been only 
severely twisted, and states that he has experienced symptoms 
related to multiple sclerosis ever since that incident.  See 
March 2009 notice of disagreement and September 2010 Travel Board 
hearing transcript.

The Veteran's service treatment records (STRs) show that in July 
1975, he was treated at the Moncrief Army Hospital in Ft. 
Jackson, South Carolina, for a twisted second right toe.  Upon 
examination, it was discovered to be fractured.  In November 
1975, he was seen for complaints of pain in his left knee.  In 
November 1976, while serving in Germany, he was seen in the 
emergency room with massive swelling of a sprained left ankle; it 
was casted and he was hospitalized for five days.  No complaints, 
findings, treatment, or diagnoses were attributed to multiple 
sclerosis during service and on June 1977 service separation 
examination, a clinical evaluation of his neurological system was 
normal.

Postservice treatment records associated with the claims file 
consist of April 1997 to November 2000 consultation letters from 
Dr. D.S.L., and January 2002 to January 2009 VA outpatient 
treatment records.  In April 1997, Dr. D.S.L. recounted in a 
letter addressed to the Veteran's primary care physician that 13 
years prior, the Veteran had experienced right-sided numbness 
from approximately C8 down to his toes.  Multiple workups, 
including spinal taps and myelograms, were conducted and were 
essentially negative.  He was given a tentative diagnosis of 
demyelinating disease.  In 1992, the Veteran had right-sided 
numbness which involved more of his arm but again went down to 
his toes.  An MRI obtained then showed some white matter plaques 
periventricularly in the brain.  A thoracic spine MRI was 
unremarkable.  In 1995, he again experienced numbness in his 
right leg, body, and arm, and also developed muscle tightness.  
He was advised that he probably had multiple sclerosis.  
Subsequent workup included MRI of the brain and cervical spine 
which revealed cerebral veriventricular, perpendicular white 
matter plaques consistent with multiple sclerosis and at least 
two cervical intramedullary lesions consistent with multiple 
sclerosis plaques.  The Veteran was seeking a second opinion from 
Dr. D.S.L.  After a physical examination and review of the 
Veteran's records, which included the MRI results from 1992 and 
in March 1997, it was his impression that the Veteran had 
multiple sclerosis by clinical and radiological definition.  
There is nothing in this record or in subsequent consultation 
letters from Dr. D.S.L. to suggest or indicate that the Veteran 
may have complained of and/or been treated for neurological 
symptoms/multiple sclerosis prior to 1984 when he was seen for 
right-sided numbness.

VA outpatient treatment records show that when the Veteran sought 
treatment from the neurology clinic in January 2002, he reported 
that he had a 15-year history of multiple sclerosis, 
characterized by periods of exacerbations and remissions.  In 
March 2003, he reported to the neurology clinic that he first 
experienced symptoms of multiple sclerosis 18 years ago when he 
suffered from sudden right-sided numbness and had to be treated 
at Lutheran General Hospital.

Copies of invoices submitted by the Veteran in September 2010 
show that he was hospitalized at Lutheran General Hospital for 
two days in June 1985 for a full neurological evaluation and 
other various diagnostic testing.  

The record reflects that the Veteran has been receiving treatment 
for neurological symptoms since June 1985 and that multiple 
sclerosis was diagnosed in approximately 1995.  However, he 
asserts he experienced, and was treated for, neurological 
symptoms prior to 1985 (and within the 7-year postservice 
presumptive period for multiple sclerosis).  

At the September 2010 Travel Board hearing, the Veteran explained 
that after service, he lived with his sister while attending 
college.  During this time period, his primary care physician 
was, Dr. J.W.S., his sister's brother-in-law.  In a January 2009 
letter, Dr. J.W.S. stated that he was the Veteran's primary care 
provider from 1977 to 1990; although his treatment records were 
no longer available, he recalled:

From 1977 to 1982, [the Veteran] presented several 
times with numbness that initially was undetermined.  
Eventually a diagnosis of Multiple Sclerosis was 
suspected and periodic oral decadron was prescribed.  

In 1983 or 1984, [he] presented with dramatic symptoms 
of hemi-anesthesia involving one side of the body with 
numbness involving left side of torso, arm, leg, and 
foot.  He was admitted to Lutheran General Hospital 
and had scans and lumbar puncture performed.  He was 
seen by [Dr. L.D.] a neurologist and testing confirmed 
a diagnosis of Multiple Sclerosis.

Dr. J.W.S. does not explain his ability to recall details of 
dates, events, manifestations, without any treatment records 
available for review.  Notably, his letter contains 
inconsistencies (with other evidentiary data) as he states that 
in 1983 or 1984, the Veteran presented with numbness involving 
the left side of the body.  However, the evidence of record 
(including the Veteran's own testimony) shows that he presented 
to Lutheran General Hospital in 1985 with sudden right-sided 
numbness.  And although Dr. J.W.S. states that testing during the 
June 1985 hospitalization at Lutheran General Hospital confirmed 
a diagnosis of multiple sclerosis, in his April 1997 consultation 
letter, Dr. D.S.L. states that the Veteran was given a tentative 
diagnosis of demyelinating disease at that time; it was not until 
1995 that the Veteran was told he probably had multiple 
sclerosis.

The critical question in this matter is the credibility of the 
corroborating evidence regarding the Veteran's allegation that he 
was treated for compensable symptoms of multiple sclerosis within 
the 7-year presumptive period for that disease.  There are 
questions regarding the information provided in Dr. J.W.S.'s 
letter; as his statement, if found credible, would have probative 
value, those questions must be resolved. 

The Board notes that since his separation from service, the 
Veteran has been treated by various providers other than Dr. 
J.W.S.  As noted above, in June 1985 he was hospitalized at 
Lutheran General Hospital.  He attempted to obtain records 
related to this hospitalization but was advised in August 2010 by 
the hospital's health information management department that the 
information he requested was too old to recover as "outpatient 
treatment records are maintained for a maximum of seven years" 
(emphasis added).  As the records sought are inpatient records, 
further development for records from Lutheran General Hospital is 
necessary.  

Among the invoices submitted by the Veteran in September 2010 is 
one from Dr. R.K.R. showing that he conducted a comprehensive 
neurological evaluation and total myelogram C1C2 puncture in June 
1985.  Records of these evaluations are likely to contain 
pertinent evidence/information, and must be secured, if 
available.

Records from Dr. D.S.L. submitted by the Veteran consist entirely 
of consultation letters addressed to the Veteran's primary care 
physicians, Dr. D.M.R. (from April 1997 to November 1999) and Dr. 
G.C. (in November 2000).  Treatment records underlying these 
consultation letters have not been secured for the record.  In 
addition, based upon the contents of Dr. D.S.L.'s April 1997 
letter, it appears he had an opportunity to review other 
(earlier) treatment records/diagnostic testing results provided 
to him from other healthcare providers.  Any such historical 
records still in his possession must also be secured for the 
record.

Treatment records from Drs. D.M.R. and Dr. G.C. must also be 
solicited and secured for the record, if available.

Finally, at the September 2010 Travel Board hearing, the Veteran 
testified that after 1990, he began to receive primary medical 
care through the Hines VA Medical Center.  The earliest VA 
treatment records associated with the record are from January 
2002.  Any earlier VA treatment records [from Hines] are 
constructively of record, and must be secured.  The Veteran also 
testified that when he first sought medical treatment from the VA 
Medical Center, it was requested that he bring in copies of his 
earlier MRI results.  Any such historical records that may be in 
VA's possession must also be secured.

The Veteran is advised that under 38 C.F.R. § 3.159(c)(1), VA 
will make reasonable efforts to obtain relevant records not in 
the custody of a Federal department or agency, but that it is his 
responsibility to ensure that the records are received if the RO 
is unable to obtain them.  He is further advised that 
governing regulation provides that where evidence 
requested in connection with an original claim (to include 
identifying information and releases) is not received 
within a year of the request, the claim will (emphasis 
added) be considered abandoned (and the appeal in the 
matter would be dismissed).  See 38 C.F.R. § 3.158(a).

Accordingly, the case is REMANDED for the following:

1. 	The RO should ask the Veteran to 
identify the provider(s) of any additional 
treatment or evaluation he has received for 
his multiple sclerosis/neurological symptoms, 
records of which are not already associated 
with the claims file, and to provide any 
releases necessary for VA to secure records 
of such treatment or evaluation.  The RO must 
obtain complete clinical records of all such 
treatment and evaluation from the sources 
identified by the Veteran, specifically 
including records of VA treatment he received 
prior to January 2002 (including any 
historical records that may be in VA's 
possession); any June 1985 treatment records 
from Lutheran General Hospital (and 
specifically including complete clinical 
records of his hospitalization at that 
facility in that month, to include reports of 
any and all consultations, studies, progress 
notes, etc.); the records of the Veteran's 
evaluations and/or treatment that generated  
consultation letters by Dr. D.S.L. from April 
1997 to November 2000 (including any 
historical records that may be in his 
possession); and treatment records from Drs. 
R.K.R., D.M.R., and Dr. G.C..  If any records 
are unavailable because they have been 
destroyed, the provider/facility should be 
asked to explain their policy regarding the 
maintenance of records, i.e., what generates 
a destruction of patients' historical 
records, and to provide any information 
available regarding the destruction of 
records in the instant case.   If any private 
treatment records are not received pursuant 
to the RO's request (or if there is no 
response from the facility contacted), the 
Veteran should be advised that ultimately it 
is his responsibility to ensure that these 
records are received.  The search for pre-
2002 records from Hines VAMC must be 
exhaustive.  Inasmuch as the Veteran has 
reported continuous treatment at that 
facility since 1990, it must be conclusively 
established what became of any pre-2002 
records if such are not located.

2. 	The RO should also arrange for a 
field examination to assess the veracity of 
Dr. J.W.S.'s statement.  The field examiner 
should interview Dr. J.W.S. and determine the 
basis for his recollections in his January 
2009 letter.  Dr. J.W.S. should also be asked 
to explain his method of patients' record-
keeping, i.e., whether it is his practice to 
maintain all of his patients' records when he 
moves from one practice to another, or 
whether his patients' records remain with his 
former practice.  Any leads uncovered should 
be pursued to their logical conclusion.

3. The RO should then make a formal 
determination as to whether there is 
credible supporting evidence that from 1977 
to 1985, Dr. J.W.S. treated the Veteran for 
numbness/neurological symptoms (making any 
necessary credibility assessments).

4. 	If found warranted based upon the 
above-requested development, the RO should 
arrange for the Veteran to be examined by a 
neurologist.  The Veteran's claims file (to 
include this remand) and a copy of the 
38 C.F.R. § 4.124a, Code 8018 criteria must 
be made available to, and reviewed by, the 
examiner in conjunction with the examination.  
A complete medical history should be 
elicited, and any tests and studies deemed 
necessary to address the questions posed 
below should be completed.

Based on examination and interview of the 
Veteran, and review of the claims file (with 
consideration given to the lay statements 
provided by the Veteran, his spouse, sister, 
and friends), the examiner should provide an 
opinion as to the earliest date it is shown 
by the record that the Veteran had 
compensable symptoms of multiple sclerosis.  

The examiner must explain the rationale for 
the opinion.

5. 	The RO must ensure that the 
development requested above is completed in 
entirety, and then re-adjudicate the claim.  
(If the Veteran does not respond within one 
year of the RO's request for identification 
of, and releases for, the complete records 
sought above, the RO must apply 38 C.F.R. 
§ 3.158(a).)  If the claim remains denied, 
the RO should issue an appropriate 
supplemental statement of the case and afford 
the Veteran and his representative the 
opportunity to respond.  The case should then 
be returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.

_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

